Citation Nr: 1046433	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-27 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to non-service-connected pension with special 
monthly pension for aid and attendance, for accrued benefits 
purposes. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued benefits purposes. 

3. Entitlement to non-service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs 



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1942 to February 
1946. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon 
which denied the claim for accrued benefits; finding that there 
were no claims pending at the time of the Veteran's death.  

Initially the Veteran's spouse filed an informal claim for 
benefits, including widow's pension, however the formal 
application sent to her by the RO was never submitted.  Instead 
the Veteran's son, the appellant and a valid claimant, submitted 
a formal claim for benefits. 

The appellant failed to pursue a claim for service connection for 
cause of death.  In October 2006 the RO solicited information for 
this claim.  The appellant responded by requesting accrued 
benefits and burial benefits and providing information on medical 
expenses.  The issue will not be referred as there is no 
indication that the appellant wishes to pursue the claim. 

The issues of service connection for PTSD, for accrued benefits 
purposes, and non-service-connected burial benefits are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. The Veteran's claim for non-service-connected pension 
benefits, with special monthly pension, was received in April 
2005.

2. The Veteran was 90 years old and a resident of a nursing home 
as of April 2005.

3. The Veteran's April 2005 claim for non-service-connected 
pension benefits was formally adjudicated in October 2005 but 
notice of the decision was not sent until December 7, 2005.

4. The Veteran died on December [redacted], 2005.

5. The Veteran's countable income exceeded the maximum annual 
pension rate (MAPR) for receipt of pension benefits for a veteran 
and his spouse.


CONCLUSION OF LAW

The criteria for payment of non-service-connected pension 
benefits with special monthly pension on the basis of a need for 
regular aid and attendance, for accrued benefits purposes, are 
not met.  38 U.S.C.A. §§ 1502(a)(1), 1503, 1513, 1521, 5107, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3(a)(3), 3.102, 3.252, 
3.261, 3.262, 3.314, 3.1000 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated October 2006.   

The notification substantially complied with the specificity 
requirements of  Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The claim for nonservice connected pension and special monthly 
pension, for accrued benefits purposes, are discussed together.

Accrued benefits are benefits due to the beneficiary but not paid 
prior to death.  The law governing claims for accrued benefits 
provides that, upon the death of a veteran, a lawful payee may be 
paid periodic monetary benefits to which the veteran was entitled 
at the time of his death, and which were due and unpaid, based on 
existing rating decisions or other evidence that was on file when 
he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Two questions are therefore before the Board at this time.  
First, whether the Veteran had a claim pending before VA at the 
time of his death, and second, whether entitlement to the benefit 
sought in the Veteran's pending claim at his death can be 
granted. 

The Board finds that, at the time of his death in December 2005, 
the Veteran had claims of entitlement to non-service- connected 
pension with special monthly pension open and pending before VA. 

On April 29, 2005, the Veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On that form, 
the Veteran specifically raised claims of entitlement to non-
service-connected pension, as well as special monthly pension 
based on the need for regular aid and attendance.  The Veteran 
also submitted care expense and medical expense reports for 
himself and his wife. 

In August 2005, the RO notified the Veteran of the applicable 
laws and regulations governing his claim, as well as the evidence 
and information needed to substantiate the claims, in compliance 
with the VCAA. 

An October 2005 rating decision granted entitlement to special 
monthly pension based on need for aid and attendance and deferred 
rating the claim for nonservice-connected pension.  In a December 
7, 2005 notice letter the RO informed the Veteran that he was not 
eligible for special monthly pension. 

The Veteran died on December [redacted], 2005.  The claim for nonservice 
connected pension with special monthly pension was pending at the 
time of his death.   

Accrued benefits claims only consider the evidence that was on 
file at the time of the Veteran's death; therefore the additional 
evidence submitted by the appellant cannot be considered.  

The Board finds that, based on the Veteran's pending April 2005 
claim for benefits and the evidence of record at the time of the 
Veteran's death in December 2005, entitlement to a non-service-
connected pension with special monthly pension is established, 
for accrued benefits purposes.  Law and regulations provide that 
where a veteran is in excess of 65 years of age or is a resident 
in a nursing home, he is presumed to be totally and permanently 
disabled for pension purposes.  38 U.S.C.A. §§ 1502(a)(1), 1513; 
38 C.F.R. § 3.3, 3.314.  Here, service records and official 
records such as the death certificate establish that the Veteran 
was born in October 1914.  Moreover, the Board finds that the 
evidence establishes that he was a resident of a nursing home as 
of April 2005.  Accordingly, the Veteran is presumed to be 
totally and permanently disabled for pension purposes as of the 
date of receipt of the April 2005 claim.

However, entitlement to non-service-connected pension benefits 
also requires that the Veteran meet certain income limitations.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.252.  In his April 2005 
application, the Veteran indicated an annual income (including 
his spouses), from all sources, of $35,588.  Also indicated were 
stock, bond, or bank deposit holdings of $2,123 that provided no 
interest or dividend income.  The income limitation for a Veteran 
with one dependent and special monthly pension was, effective 
December 1, 2004, $20,099.  Improved Disability Pension Rate 
Table, 12/1/04.

The Veteran's income exceeds the limitation; however, deductible 
medical expenses must also be considered.  The Veteran and the 
nursing home facilitator reported monthly medical expenses of 
$600, or annual medical care expenses of $7,200.  Only medical 
expenses that are more than $665, which is 5% of $13,309, the 
maximum annual pension rate, are considered.  In this case the 
Veteran's annual medical care expenses of $7,200 plus his wife's 
annual medical care expenses of $8,520 minus $665 result in 
deductible medical expenses of $15,055.  Therefore the Veteran's 
annual income ($35,588) minus the deductible medical care 
expenses ($15,055) results in an income of $20,533 which is 
exceeds the income limitation of $20,099. 

The Board finds that the Veteran's income and net worth were 
excessive and entitlement to non-service-connected pension is not 
warranted, for accrued benefits purposes.


ORDER

Entitlement to non-service-connected pension with special monthly 
pension for aid and attendance, for accrued benefits purposes is 
denied.



REMAND

In September 2009 the RO denied the appellant's claim for accrued 
benefits finding that there were no claims pending at the time of 
the Veteran's death.  However at the time of the Veteran's death 
there was a claim for service connection for PTSD which was 
received at the RO on May 3, 2005 but had not been adjudicated.  

The Board finds that, at the time of his death in December 2005, 
the Veteran had a claim of entitlement to service connection for 
PTSD open and pending before VA.  Therefore a remand is necessary 
for the RO to adjudicate the issue of service connection for 
PTSD, for accrued benefits purposes.  

The issue of entitlement to non-service-connected burial benefits 
was raised by the Veteran but was not formally adjudicated by the 
RO.  Therefore a remand is necessary for the RO to adjudicate the 
issue of entitlement to nonservice connected burial benefits. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the 
Veteran's service treatment records, service 
personnel records, and any VA treatment 
records. 

2. Adjudicate the claim for service 
connection for PTSD, for accrued benefits 
purposes. 

3. Adjudicate the claim for entitlement to 
non-service-connected burial benefits  

4. Review the claims file to ensure that all 
of the foregoing requested development is 
completed, arrange for any additional 
development indicated.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the appellant and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


